Citation Nr: 1421714	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a groin condition, claimed as a torn groin.

2.  Entitlement to service connection for sciatica of the left lower extremity, claimed as neuropathy, left thigh.

3.  Entitlement to service connection for a left hip disability, diagnosed as greater trochanter bursitis with mild osteoarthritis of the left hip.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a condition of the buttocks, claimed as a ripped anal region.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  After the scheduling of this hearing, however, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn.  38 C.F.R. § 20.704 (2013).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in January 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During his April 2011 VA examination, the Veteran indicated that he was in receipt of Social Security disability benefits.  While on remand, the RO should obtain all records from the Social Security Administration pertaining to the Veteran's claim for disability benefits.

The Board observes that there are no VA examinations of record regarding the claims of entitlement to service connection for a groin condition, a rip of the anal region, and a skin condition.  As to the claim for entitlement to service connection for a groin condition and rip of the anal region, the Veteran claimed that these injuries are secondary to a fall in service in 1974.  The Veteran reported that during the fall, his right buttock was torn by a one-inch bolt.  He indicated that he suffers from a scar as a residual of this injury.  He further indicated that he suffers from discoloration and "stretch marks" on the right inner thigh, which he believes are residuals of the 1974 in-service fall.  Although the Veteran's service treatment records do not document the 1974 in-service fall, given the Veteran's assertions regarding the fall, and his statements that the scars of the buttock and inner thigh have been present since service, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed groin or buttocks condition. 

Regarding the claim for entitlement to service connection for a skin condition, VA treatment records show treatment for a skin rash and a diagnosis of actinic keratosis.  The Veteran has reported suffering from symptoms of a skin condition since service.  Given his current treatment for a skin condition, and his statements that a skin condition has been present since service, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed skin condition.

The Board also observes that the Veteran was afforded VA examinations in April 2011 for his claims for entitlement to service connection for a low back disability, a left hip disability, and sciatica of the left lower extremity.  The examiner diagnosed a lumbar/sacral mechanical strain with left side sciatica and greater trochanter bursitis.  The examiner also diagnosed mild osteoarthritis of the left hip.  The examiner noted that the Veteran's service treatment records documented a lumbar spine strain and muscle spasms.  He indicated, however, that there was no mention of back conditions on the Veteran's separation examination.  The examiner found that the Veteran's left buttock and greater trochanter tenderness is a transient condition.  He explained that the current radiographic examination could be as expected for normal age progression.  As to the Veteran's mild osteoarthritis of the left hip, in a June 2011 addendum opinion, the examiner indicated that the Veteran's service treatment records did not mention any left hip injury or radicular symptoms of the pelvis or hip region.  The examiner found that the mild osteoarthritis of the left hip is less likely as not caused by or a result of intraservice events.  He explained that the current SYMETRIC OA of hip joints would not be related to intraservice events and would be an expected process resultant of normal age progression and the Veteran's physical labor occupation.

The Board finds that the VA examiner's justifications for the conclusions that the Veteran's low back disability, left hip disability, and sciatica of the left lower extremity are not related to service were not supported by adequate rationales.  While the examiner stated that the claims file was reviewed and mentioned the 1975 incident, there was no significant discussion of that injury and the Veteran's reported symptomatology, to include whether such an injury could have caused the Veteran's current disabilities.  In particular, the Board notes that although the October 1975 service treatment record documenting the Veteran's fall noted that the Veteran had L-5 spine pain, a previous history of low back pain for the past month, and pain radiating down both legs, the examiner did not specifically address these findings. The Board is also concerned that the VA examiner did not take into consideration the Veteran's assertions of continuity of symptomatology since service.  Therefore, the Board believes that the Veteran should be provided with new examinations to clarify whether it is at least as likely as not that any current low back disability, left hip disability, and sciatica of the left lower extremity are related to service.  

Moreover, the Board observes that although the April 2011 examiner only diagnosed the Veteran with a lumbar/sacral mechanical strain, the x-ray report indicated that there was degenerative disc disease of the lumbar spine predominantly at L5-S1 and to a lesser extent at L2-L3.  Because the Veteran's October 1975 service treatment record documented L-5 spine pain, the examiner should also clarify whether there is a current diagnosis of degenerative disc disease and provide an opinion regarding the nature and etiology of any diagnosed degenerative disc disease.  

On remand, the RO should schedule the Veteran for appropriate VA examinations, with opinions, addressing the questions regarding the nature, onset and etiology of his claimed groin, anal, skin, low back, left hip, and sciatica of the left lower extremity disabilities.  Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment, to include all records from the Social Security Administration pertaining to the Veteran's claim for disability benefits.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. Schedule the Veteran for appropriate VA examination(s) for his claimed groin, anal, skin, low back, left hip, and sciatica of the left lower extremity disabilities.  The claims file and a copy of this REMAND should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

Groin Condition

The examiner should identify whether the Veteran has a current diagnosed groin condition.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed groin condition is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the Veteran's reported fall in 1974, and his statements that he suffers from discoloration and "stretch marks" on the right inner thigh, which he believes are residuals of the 1974 in-service fall.  The examiner should also discuss the January 1975 treatment note in which the Veteran complained of a bump on the right side of his groin.

Condition of the Buttocks

The examiner should identify whether the Veteran has a current diagnosed condition of the buttocks, to include a torn anal region.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed condition of the buttocks is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the Veteran's reported fall in 1974, during which he claimed that his right buttock was torn by a one-inch bolt, causing a scar.

Skin Condition

The examiner should identify whether the Veteran has a current diagnosed skin condition.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed skin condition is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the VA treatment records showing treatment for a skin rash and a diagnosis of actinic keratosis.  The examiner should also address the Veteran's reports of suffering from symptoms of a skin condition since service.

Low Back Disability

The examiner should identify whether the Veteran has a current diagnosed back disability, to include a lumbar/sacral mechanical strain and degenerative disc disease.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the October 1975 service treatment record documenting a fall off a ladder, in which a severe spasm of the lumbosacral muscles was diagnosed, and
the Veteran complained of L-5 spine pain, a previous history of low back pain for the past month, pain radiating down both legs, and difficulty straightening up.  The examiner should also discuss the Veteran's reported 1974 in-service fall.

Left Hip Disability

The examiner should identify whether the Veteran has a current diagnosed left hip disability, to include greater trochanter bursitis and mild osteoarthritis.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed left hip disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the the October 1975 service treatment record documenting a fall off a ladder, in which a severe spasm of the lumbosacral muscles was diagnosed, and
the Veteran complained of L-5 spine pain, a previous history of low back pain for the past month, pain radiating down both legs, and difficulty straightening up.  The examiner should also discuss the Veteran's reported 1974 in-service fall.

Sciatica of the Left Lower Extremity

The examiner should identify whether the Veteran has sciatica of the left lower extremity.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed sciatica of the left lower extremity is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the the October 1975 service treatment record documenting a fall off a ladder, in which a severe spasm of the lumbosacral muscles was diagnosed, and
the Veteran complained of L-5 spine pain, a previous history of low back pain for the past month, pain radiating down both legs, and difficulty straightening up.  The examiner should also discuss the Veteran's reported 1974 in-service fall.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.   After the development has been completed, adjudicate 
the claims.  If any benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



